DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on February 2, 2022, claims 1-15 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1.

The prior arts or record Bandholz (US 2012/0166904) teaches, a spare error correction bit is produced by processing data to be stored in sufficiently large chunks that the number of error correction bits required to protect each chunk are fewer than the available error correction signal lines on a memory bus and storage device. The spare bit is then used for an inversion bit in a parallel data bus inversion scheme, wherein data is selectively inverted to minimize bus switching. The transmission of data and error correction bits are spread over multiple phases, wherein parallel data bus inversion is applied to each phase. Alternatively, the transmission of data and error correction bits may be transmitted and stored in a single transaction. In either case, the spare bit is transmitted on a conventional memory bus and stored in a conventional memory module along with data and error correction bits.

As per claim 1:
The prior arts or record Bandholz taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a number n1 of bits of interest having a vulnerable value and for which an operation of inverting said code word would lead to the obtainment of a non-vulnerable value; and/or a number n2 corresponding, in said code word and among the bits intended to be stored in said y sensitive cells, to the number of bits for which an operation of inverting the code word would lead to the obtainment of a vulnerable value; evaluating the numbers n1 and/or n2 with a view to deciding whether or not to invert the code word”.  Consequently, claim 1 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-15 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claim1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Claim Rejections – 35 USC § 101
Applicant amendment of claim 15 overcomes the 35 U.S.C. § 101 rejection. Therefore, the rejection has been withdrawn.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112